WHITING, P. J.
It appears from the files herein that the appeal was taken by the service and filing of the notice thereon on the 30th day of April, 1913, and that the record herein had been settled prior to the taking of such appeal, to-wit, on the 1st day of March, 1913. Under the rules of this court, the time within which the appellant should have served and filed his brief upon appeal expired on the 30th day of May, 1913; and, although there is no stipulation on file extending the time within which appellant may file his brief and no order allowing such an extension has been sought by the appellant, yet the appellant has remained in default in the matter of filing a brief herein from the said 30th day of May, 19x3, until this date.
Wherefore, under the ruling heretofore announced by this court, the appeal herein will be treated as abandoned, and the judgment of the trial court be and the same is affirmed.
GATES, J., 'taking no part in the decision.